Case 3:17-cv-00108-GPC-MDD Document 981 Filed 03/05/19 PageID.108122 Page 1 of 1




 1                        UNITED STATES DISTRICT COURT
 2                     SOUTHERN DISTRICT OF CALIFORNIA
 3
      IN RE:                                Case No. 3:17-CV-00108-GPC-MDD
 4
 5    QUALCOMM LITIGATION                    ORDER GRANTING JOINT MOTION
                                             REGARDING THE CONTRACT
 6
                                             MANUFACTURERS’ MOTION IN
 7                                           LIMINE NO. 14 AND DENYING AS
                                             MOOT THE CONTRACT
 8
                                             MANUFACTURERS’ MOTION IN
 9                                           LIMINE NO. 14
10
                                             [ECF Nos. 848, 980]
11
                                             Judge:       Hon. Gonzalo P. Curiel
12
13
           UPON THE JOINT MOTION of Qualcomm Incorporated (“Qualcomm”) and
14
     Compal Electronics, Inc., FIH Mobile Ltd., Hon Hai Precision Industry Co., Ltd.,
15
     Pegatron Corporation and Wistron Corporation (collectively, “the CMs”)
16
     (ECF 980), pursuant to Civil Local Rules 7.1, 7.2;
17
           THE COURT HEREBY:
18
               1. ORDERS that: No party will present evidence or argument regarding
19
                 the CMs’ potential right to recover treble damages, attorneys’ fees, or
20
                 costs from Qualcomm in connection with the CMs’ antitrust claims
21
                 against Qualcomm; AND
22
               2. DENIES the CMs’ Motion in Limine No. 14 (ECF 848) as moot.
23
24
           IT IS SO ORDERED.
25
26   Dated: March 4, 2019
27
28
                                                             Case No. 3:17-CV-00108-GPC-MDD
